In the Supreme Court of Georgia



                                 Decided: August 10, 2021


             S21A0790. TERRY-HALL v. THE STATE.


     PETERSON, Justice.

     Brandon Terry-Hall, who pleaded guilty to felony murder and

other offenses, appeals the denial of his motion for an out-of-time

appeal. He raises two arguments on appeal: (1) he argues that

counsel was ineffective for failing to appeal or move to withdraw his

guilty plea, and (2) he challenges the factual basis for his guilty plea

in various ways. But Terry-Hall failed to raise below the ineffective

assistance of counsel claims, and the challenge to the guilty plea

itself is barred by the denial of his motion for an out-of-time appeal.

We affirm.

     On March 26, 2015, a Henry County grand jury indicted Terry-

Hall, along with three other defendants, for malice murder, five

counts of felony murder, burglary in the first degree, two counts of
armed robbery, two counts of aggravated assault, aggravated

battery, two counts of false imprisonment, and possession of a

firearm during the commission of a felony. The charges stemmed

from a September 2012 burglary that resulted in the non-fatal

shooting of Ronnie Cantrell, Jr., and the fatal shooting of Ronnie

Cantrell, Sr.

     On September 15, 2015, Terry-Hall entered a guilty plea to four

counts — felony murder predicated on aggravated assault, burglary

in the first degree, armed robbery, and false imprisonment. The

other counts were nolle prossed. On October 15, 2015, the trial court

imposed concurrent life sentences on the felony murder and armed

robbery counts, a consecutive 20-year prison sentence on the

burglary count, and a consecutive 10-year prison sentence on the

false imprisonment count.

     More than three years later, on February 27, 2019, Terry-Hall

filed pro se a motion for an out-of-time appeal. The motion argued

that his plea was invalid because the State failed to set forth a

sufficient factual basis for the plea on the record and “deceivingly”

                                 2
told the trial court that the plea was non-negotiated. He also argued

that his plea was involuntarily and unintelligently made. The

motion at no point asserted that Terry-Hall had desired to file a

timely direct appeal or a timely motion to withdraw his plea, let

alone asserted a failure by his lawyer in that regard.

     The State’s response relied upon one of our prior decisions to

the effect that “[i]n order to be entitled to a direct appeal from his

guilty plea . . . whether timely or otherwise, [a defendant] must show

that his claims can be addressed and resolved solely by reference to

facts contained in the record.” Turner v. State, 281 Ga. 435, 436 (2)

(637 SE2d 384) (2006). 1 The State also quoted language from that

decision noting that claims of ineffective assistance of counsel could

not be developed without a post-plea hearing. See id. In reply, Terry-

Hall protested that he had not in fact raised a claim of ineffective

assistance of counsel and had not requested a hearing. Without

holding a hearing, the trial court denied the motion in a one-



     1 We have overruled Turner on this point. See Collier v. State, 307 Ga.
363, 367-368 (1) (834 SE2d 769) (2019).
                                     3
sentence order, and Terry-Hall filed a timely notice of appeal.

     1.   Terry-Hall argues that the trial court erred in denying

him an out-of-time appeal without a hearing, because his counsel

was ineffective in failing to file a timely notice of appeal or motion

to withdraw his plea. “We review a trial court’s denial of a motion

for an out-of-time appeal for an abuse of discretion.” Clark v. State,

310 Ga. 489, 490 (2) (852 SE2d 522) (2020) (citation and punctuation

omitted). “A criminal defendant is entitled to an out-of-time appeal

if his counsel’s constitutionally deficient performance deprived him

of an appeal of right that he otherwise would have pursued.” Collier

v. State, 307 Ga. 363, 364 (1) (834 SE2d 769) (2019). A trial court

abuses its discretion when it fails to hold an evidentiary hearing on

a defendant’s allegation in a motion for an out-of-time appeal that

he was deprived of his right to appeal due to his counsel’s ineffective

assistance. See Clark, 310 Ga. at 490 (2).

     But “[i]t is well settled that errors not raised in the trial court

will not be heard on appeal.” Ringold v. State, 304 Ga. 875, 877 (823

SE2d 342) (2019) (citation and punctuation omitted), overruled on

                                   4
other grounds by Collier, 307 Ga. at 366-367 (1). Here, Terry-Hall’s

motion for an out-of-time appeal made no claim that counsel’s

deficient performance had deprived him of an appeal of right.

Indeed, he disclaimed such an argument in responding to the State’s

response to his motion. Even considering Terry-Hall’s pro se status

and the fact that the trial court ruled on his motion for an out-of-

time appeal prior to our decision in Collier, we cannot find in the

trial court record any point at which Terry-Hall even suggested that

he was deprived of a timely appeal due to the ineffective assistance

of counsel. Compare Rutledge v. State, 309 Ga. 508, 510 (2) (847

SE2d 143) (2020) (pro se defendant’s allegation in motion that he

was entitled to an out-of-time appeal from his guilty-plea conviction

if there was “a possible ground for appeal, about which his lawyer

failed to inform him” was sufficient to trigger trial court’s duty to

make factual inquiry); Jones v. State, 308 Ga. 337, 338 (840 SE2d

357) (2020) (trial court abused discretion in denying without a

hearing pro se motion for an out-of-time appeal that alleged that any

rational person sentenced to life without parole would want to

                                 5
appeal and that defendant was abandoned by her plea counsel

immediately after sentencing). Although Terry-Hall also argues that

he is entitled to an out-of-time appeal because his counsel was

ineffective in failing to file a timely motion to withdraw his guilty

plea, that argument was not raised before the trial court, either.

      To the extent that Terry-Hall suggests that the filing of a

motion for an out-of-time appeal automatically obliges a trial court

to hold an evidentiary hearing, regardless of the allegations made in

the motion, there is no authority for such a proposition.2 Thus,

Terry-Hall’s argument that he is entitled to an out-of-time appeal

because his counsel was ineffective is waived. See Ringold, 304 Ga.

at 877 (concluding that appellant’s claim that he was entitled to an

out-of-time appeal due to the trial court’s failure to advise him of his

right of appeal was waived because he failed to raise it in his motion

for an out-of-time appeal); see also Barnes v. State, 291 Ga. 831, 833


      2 The cases Terry-Hall cites do not provide that a trial court is required
to hold an evidentiary hearing on a motion for an out-of-time appeal in the
absence of an allegation that a timely appeal was thwarted by counsel’s
ineffectiveness. See Rutledge, 309 Ga. at 509-510 (2); Burley v. State, 308 Ga.
650, 651-652 (842 SE2d 851) (2020); Jones, 308 Ga. at 337-338.
                                       6
n.2 (732 SE2d 752) (2012) (challenges to sentencing agreement not

raised in the trial court in connection with the motion for an out-of-

time appeal are waived).

     2.   Terry-Hall also argues that the factual basis for his guilty

pleas as proffered by the State at his change-of-plea hearing was

inadequate, and that his plea counsel rendered ineffective

assistance in failing to raise an objection to the adequacy of that

factual basis under the Uniform Superior Court Rules. This Court

has no jurisdiction to review these claims challenging Terry-Hall’s

convictions, however, because Terry-Hall was not granted an out-of-

time appeal. See McDaniel v. State, 311 Ga. 367, 372 (2) (857 SE2d

479) (2021); Clark, 310 Ga. at 490 (1) n.2.

     Judgment affirmed. All the Justices concur, except Colvin, J.,
not participating.




                                  7